Citation Nr: 0930955	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  03-12 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
cervical spine.

2.  Entitlement to service connection for the residuals of a 
head injury, including concussion and headache.

3.  Entitlement to a rating in excess of 10 percent for 
duodenal ulcer disease.

4.  Entitlement to an extra-schedular rating for amputation 
of the left great toe.


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1952 to January 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In October 2005, the Veteran testified at a 
personal hearing before the undersigned Veterans Law Judge.  
A copy of the transcript of that hearing is of record.  The 
Board, among other things, remanded the issues on appeal for 
additional development in March 2006.

The Board notes that in March 2006 the Board denied 
entitlement to a schedular rating for amputation of the left 
great toe and remanded the matter for extraschedular 
consideration.  In an April 2009 decision the director of 
VA's Compensation and Pension Service denied entitlement to 
an extraschedular evaluation.  This matter was continued as 
an issue on appeal in a July 2009 supplemental statement of 
the case.  The issue of entitlement to service connection for 
gingivitis was also remanded in March 2006.  In a July 2009 
rating decision, however, service connection was established 
for VA treatment purposes.  The Veteran was notified that his 
appeal was considered to have been resolved and he has 
expressed no disagreement with that determination.  The July 
2009 rating decision indicates a total disability rating 
based upon individual unemployability (TDIU) was established 
effective from January 23, 2009.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  Arthritis of the cervical spine was not manifest during 
active service nor within one year of discharge from active 
service and it is not shown to have developed as a result of 
an established event, injury, or disease during active 
service.

3.  Chronic residuals of a head injury, including concussion 
and headache, were not manifest during active service nor 
within one year of discharge from active service and are not 
shown to have developed as a result of an established event, 
injury, or disease during active service.

4.  A duodenal ulcer disability is manifested by no more than 
mild impairment, without evidence of recurring episodes of 
severe symptoms two or three times a year averaging 10 days 
in duration, continuous moderate manifestations, or an 
impairment of health manifested by weight loss and anemia.

5.  Left great toe amputation symptoms are not so unusual as 
to warrant an extraschedular rating.


CONCLUSIONS OF LAW

1.  Arthritis of the cervical spine was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

2.  The residuals of a head injury, to include concussion and 
headache, were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).

3.  The criteria of a rating in excess of 10 percent for 
duodenal ulcer have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. § 4.114, Diagnostic Code 
7305 (2008).  

4.  An extraschedular rating for amputation of the left great 
toe is not warranted.  38 C.F.R. § 3.321(b) (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in 
letters dated in August 2001, April 2002, October 2005, April 
2006, and December 2007.  Those letters notified the Veteran 
of VA's responsibilities in obtaining information to assist 
in completing his claims and identified the Veteran's duties 
in obtaining information and evidence to substantiate his 
claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008, 
removing the sentence in subsection (b)(1) stating that VA 
will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Subsection 
(b)(3) was also added and notes that no duty to provide 
§ 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  73 Fed. Reg. 
23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in April 2006.  

For an increased-compensation claim, the VCAA requires VA to 
notify the claimant that to substantiate a claim, the medical 
or lay evidence must show a worsening or increase in severity 
of the disability, and the effect that such worsening or 
increase has on the claimant's employment and daily life.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Consideration, 
however, may be given as to "whether the post-adjudicatory 
notice and opportunity to develop the case that is provided 
during the extensive administrative appellate proceedings 
leading to the final Board decision and final Agency 
adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores, 22 Vet. App. at 45.

In this case, the October 2005, April 2006, and December 2007 
VCAA notice letters provided in this case specifically 
informed the Veteran that he should submit evidence showing 
his service-connected disability had increased in severity or 
gotten worse and suggested documents and records that would 
tend to demonstrate this worsening.  He was provided 
information regarding relevant rating criteria.  In addition, 
he was provided a statement of the case in February 2003 that 
specifically set forth the rating criteria pertinent to the 
ulcer disability.  The Veteran was subsequently provided 
supplemental statements of the case re-adjudicating the 
claim.  Although the information provided did not meet all of 
the Vazquez-Flores requirements for an increased rating 
claim, the notice defect in this case did not affect the 
essential fairness of the adjudication.  The Veteran was 
sufficiently notified over the course this appeal such that a 
reasonable person would have been fully informed .

The notice requirements pertinent to the issues on appeal 
have been met and all identified and authorized records 
relevant to these matters have been requested or obtained.  
Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for adequate determinations.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with these claims would not 
cause any prejudice to the appellant.



Service Connection Claims
Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).  

Service connection can be granted for certain diseases, 
including arthritis and organic diseases of the nervous 
system, if manifest to a degree of 10 percent or more within 
one year of separation from active service.  Such diseases 
shall be presumed to have been incurred in service even 
though there is no evidence of disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that when a claimed disorder is 
not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Court has also held that medical evidence is 
required to demonstrate a relationship between a present 
disability and the continuity of symptomatology demonstrated 
if the condition is not one where a lay person's observations 
would be competent.  See Clyburn v. West, 12 Vet. App. 296 
(1999).  The Federal Circuit has recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

Factual Background and Analysis

Service treatment records show the Veteran was involved in an 
automobile accident in April 1956 and that he sustained a 
brain concussion and lacerations and contusions to the right 
orbital region and left shoulder.  It was noted that he was 
apparently unconscious for an unknown interval, but that he 
remembered arriving at the hospital approximately 20 minutes 
after the accident.  X-rays made no mention of  a skull 
fracture.  Subsequent reports are negative for diagnosis, 
complaint, or treatment for headaches, cervical spine 
arthritis, or chronic residuals of a head injury including 
concussion.  A January 1962 separation examination revealed a 
normal clinical evaluation of the head, neck, and spine.  The 
examiner noted the Veteran had a loss of memory in an April 
1956 automobile accident, but that there were no 
complications and no sequelae.

VA examination in April 1966 revealed the Veteran's head and 
neck were normal.  There were no apparent complaints or 
medical findings for headaches, cervical spine arthritis, or 
residuals of concussion.

In statements and testimony provided in support of his claims 
the Veteran asserted that he has present disabilities, 
including cervical spine arthritis and headaches, as a result 
of injuries incurred in an automobile accident during active 
service.  In a statement dated in January 2002 he reported he 
had developed arthritis in his neck and upper torso and that 
he had severe headaches related to his neck injury.  At his 
personal hearing he stated that he had not experienced any 
problems with his neck after the accident unless he looked up 
or turned sideways which caused sharp pain and headaches.  He 
reported a private physician in approximately 1964 told him 
he had a little bit of arthritis, but that the physician died 
in the 1970's and his records were unavailable.  

A June 2000 private X-ray examination report noted a negative 
cervical spine with well-maintained cervical vertebral body 
heights.  A July 2000 medical statement from J.K.G., M.D., 
noted the Veteran was being actively treated for disorders 
including osteoarthritis.  A November 2000 private magnetic 
resonance imaging (MRI) scan of the cervical spine revealed a 
midline herniated nucleus pulposus collection at C5-C6 that 
was encroaching on the anterior margin of the cervical spine 
cord.  The examiner reported that there were no other 
significant abnormalities seen in the cervical spine.  

On VA examination in July 2006 the Veteran reported that he 
sustained a whiplash injury to his neck in a 1952 motor 
vehicle accident and was treated with a neck brace for a few 
days and received some physical therapy.  He stated he 
continued to have neck problems after service and reported 
that he had no other injuries to the neck after service.  He 
complained of occasional severe pain, especially when he 
tried to look up or turn his head to either side.  He also 
stated that he began having headaches after his accident and 
that they had continued after service.  He complained of 
headaches three or four times per week that were relieved by 
taking ibuprofen.  He reported he had not sought treatment 
for his headaches after service.  He also stated he had 
occasional dizziness, but no loss of consciousness.  

The examiner noted the Veteran was alert, oriented, and not 
in any distress.  There was no fixed deformity of the 
cervical spine and the neck musculature was normal.  There 
was no evidence of weakness or spasm, but there was mild 
tenderness to the posterior part of the upper neck.  Range of 
motion studies revealed limitation of motion, especially 
during backward extension, due to pain and stiffness.  The 
diagnoses included mild degenerative joint disease of the 
cervical spine with no more than mild functional loss and a 
history of head injury and headaches with a normal 
examination.  A July 2006 X-ray examination revealed some 
mild degenerative changes in the cervical spine.  VA 
Computerized tomography (CT) scan of the head in July 2006 
revealed a large retention cyst in the right maxillary antrum 
and sinus disease to the left ethmoid sinuses.  There was 
also a moderate age-appropriate cerebral atrophy without 
cerebrovascular accident, tumor, midline shift, or bleed.  In 
a September 2006 addendum the examiner stated that it was 
less likely that the Veteran's mild degenerative joint 
disease of the cervical spine was a residual of his head 
injury during active service.  It was noted that service 
records were negative for any mention of an injury to the 
neck and that a January 1962 examination report noted there 
were no complications or sequelae regarding the accident in 
service.  The examiner reiterated this opinion after 
reviewing additional records in an October 2008 addendum.  

Based upon the evidence of record, the Board finds that 
arthritis of the cervical spine and chronic residuals of a 
head injury, including concussion and headache, were not 
manifest during or within one year of the Veteran's discharge 
from active service and the disorders are not shown to have 
developed as a result of an established event, injury, or 
disease during active service.  Although the Veteran claims 
he experienced neck pain and headaches that continued after 
his accident in service, there is no probative evidence of 
persistent symptoms having continued since service.  The 
service treatment records demonstrate he sustained injuries 
in an automobile accident, including head and concussion 
injuries, without subsequent chronic residuals.  In fact, a 
January 1962 examiner specifically found there were no 
complications and no sequelae as a result of that accident.  
It is significant to note that an April 1966 VA examination 
also revealed the Veteran's head and neck were normal and 
that there was no indication of neck pain or headaches at 
that time.  

The Board further notes that the available medical evidence 
does not indicate a chronic cervical spine disorder until 
July 2000, over 38 years after service.  There is no medical 
evidence of any associated headaches prior to that date nor 
any medical evidence of other present chronic residuals of a 
head injury.  A June 2000 private X-ray examination revealed 
no evidence of cervical spine arthritis at that time.  The 
Veteran's reports of continued neck pain and headaches during 
and after service are found to be inconsistent with the 
available medical findings.  The Court has held that the 
passage of many years between discharge from active service 
and the medical documentation of a claimed disability is 
evidence against a claim of service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  

While the appellant may believe that he has cervical spine 
arthritis, headaches, or other residuals of head injury as a 
result of active service, he is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  Therefore, the 
Board finds entitlement to service connection is not 
warranted.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claims.



Increased Rating Claim
Pertinent Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2008).

The Court has held that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Separate compensable 
evaluations may be assigned for separate periods of time if 
such distinct periods are shown by the competent evidence of 
record during the appeal, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2008).  

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2008).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2008).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2008).

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114 (2008).  

730
5
Ulcer, duodenal:
Ratin
g

Severe; pain only partially relieved by standard 
ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite 
impairment of health
60

Moderately severe; less than severe but with 
impairment of health manifested by anemia and 
weight loss; or recurrent incapacitating episodes 
averaging 10 days or more in duration at least four 
or more times a year
40

Moderate; recurring episodes of severe symptoms two 
or three times a year averaging 10 days in 
duration; or with continuous moderate 
manifestations
20

Mild; with recurring symptoms once or twice yearly
10
38 C.F.R. § 4.114, Diagnostic Code 7305 (2008)

In this case, service treatment records show the Veteran was 
treated for a peptic ulcer from August to October 1956.  A 
January 1962 separation examination noted a peptic ulcer was 
confirmed by X-ray examination in August 1956 and that he had 
been symptomatic since that date.  His weight at that time 
was 138 pounds (lbs).

Service connection was established for a duodenal ulcer in an 
August 1966 rating decision.  A noncompensable rating was 
assigned.  

The private medical records include a November 1999 report 
which noted an esophagogastroduodenoscopy (EGD) revealed 
gastritis and a number of small superficial duodenal ulcers.  
There was no evidence of esophagitis or hiatal hernia and the 
gastric mucosa was normal within the antrum.  Treatment with 
Aciphex was recommended.  A July 2000 statement from J.K.G, 
M.D., noted the Veteran was presently being actively treated 
for peptic disease.  

In correspondence received on November 14, 2000, the Veteran 
requested entitlement to an increased rating.  In subsequent 
statements and personal hearing testimony he asserted he had 
experienced pain, acid reflux, cramping, nausea, vomiting, 
and rectal bleeding.  He stated pain, reflux, and cramping 
occurred weekly and that rectal bleeding and bloody stools 
were present most of the time.  He stated he took daily 
medication to control his ulcer disability.  He testified 
that he used a bottle of Mylanta per week and that when he 
did not use Mylanta he would throw up or double up due to 
stomach pain.  

On VA examination in March 2001 the Veteran reported that 
used Aciphex for symptom relief.  The examiner noted that he 
was alert, oriented, and not in any distress or pain.  He 
weighed 176 pounds.  The abdomen was soft without tenderness, 
masses, organomegaly.  It was noted the Veteran reported a 
history of nausea and burning pain, but no vomiting, 
hematemesis, or melena.  His pain was not related to food and 
there were no signs of anemia.  The diagnoses included 
history of duodenal ulcer.  A March 2001 upper 
gastrointestinal series examination was normal.  It was noted 
there was no evidence of ulcerative change in the stomach or 
duodenal bulb.  

VA treatment records show a March 2002 upper gastrointestinal 
series examination revealed an unremarkable air contrast 
evaluation of the esophagus and stomach.  There was no 
evidence of intrinsic or extrinsic pathology identified.  A 
July 2003 colonoscopy with polypectomy revealed diminutive 
rectal polyp and small internal hemorrhoids.  November 2003 
VA outpatient treatment records noted the abdomen to be soft, 
with epigastric tenderness, no rebound or rigidity, and 
active bowel sounds.  He weighed 160 pounds.  In May 2004, he 
was noted to weigh 168 pounds.  In June 2005, he weighed 161 
pounds.  In October and December 2005 , he weighed 160 
pounds.  Records dated in December 2005 included a diagnosis 
of gastroesophageal reflux disease with peptic ulcer disease 
without opinion as to etiology or rationale.  

In an April 2006 statement, the Veteran's spouse reported 
that over the course of their marriage he had experienced 
nightmares with sweating followed by nausea, stomach cramps, 
and diarrhea.  She noted the diarrhea was often with blood.  

On VA examination in July 2006 the Veteran complained of 
abdominal pain and burning sensation in the stomach once per 
week and stated that he had a history of frequent nausea 
three to four times per week.  He reported a very rare 
history of vomiting, but denied any hematemesis or weight 
loss.  The examiner noted the Veteran was well nourished and 
well developed.  His weight was 163.4 lbs.  There was no 
evidence of anemia.  The abdomen was mildly obese with mild 
tenderness in the left subcostal and epigastric area.  There 
were no masses or organomegaly.  Bowel sounds were normal.  
The diagnoses included a history of duodenal ulcer with a 
normal examination and no present evidence of duodenal ulcer.  
In an addendum the examiner noted an upper gastrointestinal 
series examination was unremarkable and that an H.pylori 
antibody test was negative.  

An October 2008 VA examination addendum report noted no 
changes were warranted from the July 2006 opinion regarding 
the duodenal ulcer disability claim based upon a review of 
the claims file and additional medical evidence submitted by 
the Veteran.  It was noted that there was no evidence of a 
present duodenal ulcer on the July 2006 upper 
gastrointestinal series examination and, in essence, that 
there was no basis for a present diagnosis of ulcer disease.  

Based upon the evidence of record, the Board finds the 
Veteran's service-connected duodenal ulcer disability is 
manifested by no more than mild impairment.  There is no 
probative evidence of recurring episodes of severe symptoms 
two or three times a year averaging 10 days in duration, 
continuous moderate manifestations, or an impairment of 
health manifested by weight loss and anemia.  It is 
significant to note that duodenal ulcers have been 
demonstrated by medical studies, including in November 1999, 
but that no ulcers have been shown by radiological or 
laboratory testing since that date.  The Veteran's report of 
continued and more severe gastrointestinal symptoms are not 
shown by the objective medical findings to be pathologically 
related to the service-connected duodenal ulcer disability.  
While he contends he has bleeding from rectum as a result of 
his service-connected disability, the medical evidence shows 
he had internal hemorrhoids in July 2003 which are not shown 
by the medical evidence to be associated with the service-
connected disability.  Therefore, the claim for entitlement 
to a rating in excess of 10 percent for duodenal ulcers must 
be denied.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder that would take 
the Veteran's case outside the norm so as to warrant an 
extraschedular rating.  The Veteran's service-connected 
disorder is adequately rated under the available schedular 
criteria.  The objective findings of physical impairment are 
well documented.  It is significant to note that TDIU has 
been established effective January 23, 2009, but that the 
overall evidence of record is not indicative of a marked 
interference with employment due to a duodenal ulcer at any 
time during the course of this appeal.  The preponderance of 
the evidence is against the claim for an increased rating.

Extraschedular Rating for Left Great Toe Amputation

VA regulations provide that in exceptional cases where 
evaluations provided by the Rating Schedule are found to be 
inadequate an extraschedular evaluation may be assigned which 
is commensurate with the veteran's average earning capacity 
impairment due to a service-connected disorder.  38 C.F.R. 
§ 3.321(b) (2008).  The Court has held that the Board's 
jurisdiction as to the application of extraschedular ratings 
under 38 C.F.R. § 3.321 is limited and that the Board is 
precluded, in the first instance, from assigning such 
ratings.  See Floyd v. Brown, 9 Vet. App. 88 (1996).

In this case, records show the Veteran is presently receiving 
the maximum 10 percent schedular rating for his service-
connected amputation of the left great toe under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5171 (2008).  The Board denied 
entitlement to increased or alternative schedular ratings in 
March 2006 and referred the matter of extraschedular rating 
consideration to the agency of original jurisdiction.  In an 
April 2009 decision the director of VA's Compensation and 
Pension Service denied entitlement to an extraschedular 
evaluation.  It is also significant to note that TDIU has 
been established effective from January 23, 2009.

Based upon the evidence of record, the Board finds that the 
Veteran's left great toe amputation symptoms are not so 
unusual as to warrant an extraschedular rating, to include 
prior to January 23, 2009.  The Veteran contends, in essence, 
that he experiences pain as a result of his service-connected 
amputation of the left great toe that is so severe that it 
resulted in a marked interference with his employment as a 
computer technology instructor.  He stated he was unable to 
stand for prolonged periods of time which were required for 
that position.  It is significant to note that the Veteran 
has also testified that he was unemployable as a result of 
his service-connected posttraumatic stress disorder (PTSD).  
A May 2002 VA examination report noted that the Veteran was 
not able to continue his usual occupation because his toe 
pain would act up with long hours of standing and 
weightbearing.  

There is no evidence, however, demonstrating that the Veteran 
who is shown to have a college education and to have 
extensive work experience has any significant interference in 
any other employment due to this disability.  Nor any 
evidence other than the Veteran's own statements indicating 
that an inability to stand for prolonged periods had 
adversely affected his employment.  The Board further notes 
that the reason the Veteran provided to the May 2002 VA 
examiner for his employment problems is inconsistent with his 
testimony in October 2005 as to employment problems due to 
his PTSD.  There is also no evidence indicating the Veteran 
would not be able to continue working as an instructor with 
reasonable accommodations from an employer such as to allow 
him to sit as necessary during any prolonged instructional 
session.  Therefore, the claim for an extra-schedular rating 
for amputation of the left great toe must be denied.  The 
preponderance of the evidence is against the Veteran's claim.


ORDER

Entitlement to service connection for arthritis of the 
cervical spine is denied.

Entitlement to service connection for the residuals of a head 
injury, including concussion and headache, is denied.

Entitlement to a rating in excess of 10 percent for duodenal 
ulcer disease is denied.

Entitlement to an extra-schedular rating for amputation of 
the left great toe is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


